Title: To Benjamin Franklin from Cadwallader Colden, 2 April 1754
From: Colden, Cadwallader
To: Franklin, Benjamin


Dear Sir
April 2d 1754
I should have acknowleged your favour of the 1st of January sooner if you had not at the same time told me that you was to be from home for some time after the writing of it and I had my thoughts engaged in a chain of thinking that I was unwilling to interrupt as that season was the only time of the year in which I could hope to pursue it without Interruption. My design was to shew by the best observations made in the space of 270 years that the Theory of the Motion of the Planets which I have formed agrees better with the appearances in the heavens than any Theory hitherto published and that Tables may be formed on that Theory more correct than any that have hitherto appeared without excepting those formed by Dr. Halley and published so lately as 1749 which I can shew from Mr. Flamsteed’s and Lord Maclesfield observations to be all-most every where faulty. This I am the more fond of because it is not so much for the pleasure of Imagination by[?] Amusement as of real use but attended with exceeding great care and attention and trouble.
You have given me an anxious longing to see your Answer to the Abbe Nollets Objections to your Theory as I make no doubt of its being made more evident thereby and cleared from any obscurities which such things are unavoidably subject at first appearing especially with those that are not much conversant in the Subject. Persons who write in the manner the Abbe does not for the sake of truth and information but to secure or gain a reputation seldom avoid loosing what they chiefly intend to preserve. I am pleased with your resolution of not taking notice of his chicanery as of that low I know not what to call it chit chat slander of your being a Quaker. If you were what is it to the purpose? The Justice which I hear is don to your Merit by the Royal Society makes full recompense for these litle abuses and I heartily congratulate you upon it.
If you think proper to communicate your answer to the Abbe to me before you transmit it You may assure your self of my making remarks with that freedom which should allwise subsist between friends and with less care of exposeing my own want of knowlege than of observing on every thing that I shall think may want correction.
